Title: To Benjamin Franklin from Ezra Stiles, 18 October 1780
From: Stiles, Ezra
To: Franklin, Benjamin


Sir
Newport 18. Octr 1780
John Bunnel of New Haven in Connecticutt Son of Mr Israel Bunnel, was taken by the British June 25 1777 on board a Merchant Brig from Charlestown So. Caro. bound to France, and put on board the Valiant Man O’ War a 74 Gun Ship; from which, while lying at Portsmouth in Engld, he wrote a Letter to his Father dated Octr 28 1777. This is the last time his Parents have heard from their Son. His Parents request that Dr Franklin would give himself the Trouble of handing this to the Commissary [for?] exchanging Prisoners, if perhaps their Son might be found and exchanged. I am, Sir, Your humble Servant
Ezra Stiles
Dr Franklin
 
Addressed: The Honorable / Benjamin Franklin Esq L L. D. / Minister Plenipotentiary of / the United States / At the Court of / Versailles
